DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claim 195-196, 203, 211, 214 are amended and filed on 2/15/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In lines 6-7 of claim 195, “wherein the sleeve is configured to be arranged colinearly with the over-the-needle catheter” and repeated in lines 7-8 was not found in the specification filed on 7/13/2021. The specific terminology “colinearly” was not found in the specification.
In last 4 lines of claim 195, “a region of both the sleeve and the over-the-needle catheter is configured to bend at a bent portion and the bent portion is configured to prevent leakage from the insertion site of the patient” was not found in specification. The specific terminology “bent portion” and “bend” were not found in the specification. However, the term “curved region” is used in ¶0292 see Figs. 29d-e and the term “curved portion” is used in ¶0307 see Fig. 33.
In last 3 lines of claim 203, “the sleeve and the over-the-needle catheter are configured to bend at a bent portion of the over-the-needle catheter system and the bent portion is located at the insertion site of the patient” was not found in specification. The specific terminology “bent portion” and “bend” were not found in the specification. However, the term “curved 
Claim 2016, “further comprising bending the sleeve such that the sleeve has a linear portion and a bent portion” was not found in specification. The specific terminology “bent portion” and “linear portion” were not found in the specification. However, the term “curved region” is used in ¶0292 see Figs. 29d-e and the term “curved portion” is used in ¶0307 see Fig. 33.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a bent portion and sleeve” in claim 12, line 9-10, claim 6-7 and claim 216 and “concentric feature” in claim 211 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The applicant is asked to label indicating these specific features which will provide clarity to understand the case. An example would be to draw an arrow and indicate the concentric feature (just arrow labeled with a concentric feature or similar ).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 195-210, 212, 214-216 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 195 recites the limitation “a region of both the sleeve and the over-the-needle catheter is configured to bend at a bent portion and the bent portion is configured to prevent leakage from the insertion site of the patient.” in lines 8-11. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claim 196 recites the limitation “sleeve comprises a tapered edge” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 29d-29e and ¶0290 are showing the curved portion with a distal end has less diameter than the proximal end, but it is not for the sleeve. (Same feature is in claim 206, 215).
Claim 212 recites the limitation “concentric feature comprises a tapered region” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 29d-29e and ¶0290 are showing the curved portion with a distal end has less diameter than the proximal end, but it is not for the sleeve (concentric feature). 
Claim 203 recites the limitation “when the sleeve is around the portion of the outer diameter of the over-the-needle catheter, the sleeve and the over-the-needle catheter are configured to bend at a bent portion of the over-the-needle catheter system and the bent portion is located at the insertion site of the patient” in lines 5-7. This limitation was not described in the catheter only with no sleeve.
Claim 216 recites the limitation “bending the sleeve such that the sleeve has a linear portion and a bent portion.” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 33 and ¶0307 are showing the curved portion (3314) of the catheter can be curved as the needle is removed, but there is no sleeve. Also, the Fig. 37a-g and ¶0325-¶03340 are showing the curved portion of the catheter only and no sleeve.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 196, 214-216 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 196 recites the limitation “over-the needle” in line 2. It is not clear if it is referring to a needle or it is referring to the over-the-needle catheter( over-the-needle catheter, as the examiner will interpret the limitation).
Claim 214 recites the limitation " the catheter coaxially mounted onto a needle configured to receive a needle extending from a proximal end through a distal end of the over-the-needle catheter" in lines 3-5. It is not clear if it means that a needle will receive a second needle from the proximal end through the distal end of the catheter (same proximal end and distal end of the catheter) or it means the catheter mounted onto a needle and the catheter receive the same needle from the proximal end through the distal end of the catheter (this is examiner interpretation). 
Claims 215-216 are rejected by the virtue of their dependency on claim 214.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 214-215 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colantonio (US. 20130072900A1).
Re claim 214, Colantonio discloses a method for using an over-the-needle catheter assembly (Fig. 5) to provide treatment to a targeted site within a patient (¶0012), the method comprising: providing a catheter (12) having a proximal end and distal end, the catheter coaxially mounted onto a needle (26, Fig. 6) configured to receive a needle extending from the proximal end through a distal end of the over-the-needle catheter (catheter capable to receive the needle 26, Fig. 5, see 112(b) rejection); and including a sleeve (11) around an outer diameter of the catheter (Fig. 6); inserting simultaneously the catheter and the needle into an insertion site of the patient until the distal end of the catheter reaches the targeted site and a first end of the sleeve passes through the insertion site (¶0009, ¶0039, ¶0011); removing the needle from the catheter while the distal end of the catheter remains within the patient adjacent to the targeted site (¶0012); and administering a treatment fluid to the targeted site via the catheter (¶0012).  
Re claim 215, Colantonio discloses wherein said first end of said sleeve comprises a tapered edge (end close to 18, Fig. 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 195-206, 208-211, 213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park(US. 20110160704A1) in view of Davies et al. (US. 20070185522A1) (“Davies”).
Re claim 195, Park discloses an over-the-needle catheter system (Fig. 1), comprising: an over-the-needle catheter (10) capable to receive a needle (90, Fig. 5) extending from a proximal end to a distal end of the over-the needle catheter (Fig. 5, the catheter is capable to passes a needle 90 from a proximal end close to 77 to distal end 16, Fig. 5); and a sleeve (20) for the over-the-needle catheter (Fig. 2), the sleeve comprising: a body (Fig. 2) having a length extending from a first end (close to 26) to a second end (close 31), the body comprising a hollow passageway extending from the first end to said second end (Fig. 3), wherein the sleeve is configured to be arranged colinearly with the over-the-needle catheter  (Fig. 3) and, when the sleeve is arranged colinearly with the over-the-needle catheter, a region of both the sleeve and the over-the-needle catheter is configured to bend at a bent portion and the bent portion is configured to prevent leakage from the insertion site of the patient (the region 24 and 16 and capable to prevent the leakage from the site Fig. 3, ¶0072), but it fails to disclose that the needle can be through the distal end of the catheter ( due to the imaging indicator 16 at the distal end of the catheter).
However, Davies disclose that a catheter (102, Fig. 1-5), with a sleeve 604, and the catheter is capable to receive a needle  (502, Fig. 5) extending from a proximal end through a distal end of the over-the needle catheter (102) wherein the mean for imaging (¶039).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the catheter of Park so that a needle  extending from a proximal end through a distal end of the over-the needle catheter as taught by Davies for the purpose allowing different location of the radiopaque marker and use the distal opening for passing other medical devices (Davies, ¶0041).
Re claim 196, the modified Park discloses wherein said first end of said over-the-needle comprises a tapered edge, said tapered edge configured to be inserted into the insertion site of the patient (16 of Fig. 2 of Park, ¶0032 and 104 of Davies, ¶0046) .
Re claim 198, Park discloses wherein the bent portion comprises a substantially 90-degree angle (Fig. 3). {05338495 / 1} 3Appl. No. Not Yet Assigned Preliminary Amendment dated July 13, 2021 Attorney Docket No. 6630-7-DIV-4-CON-2  
Re claim 199, Park discloses wherein the bent portion includes an angle between 80 degrees and 110 degrees (Fig. 3). Attorney Docket No. 6630-7-DIV-4-CON-2
Re claim 200, Park discloses wherein the sleeve further comprises a flexible material, said flexible material comprising at least one of a polymeric material and an elastomeric material (¶0044).  
Re claim 201, Park discloses wherein the flexible material is configured to establish a seal between the over-the-needle catheter system and the insertion site of the patient (the material is capable to seal between the catheter and the site).  
Re claim 202, Park discloses wherein the flexible material is configured to inhibit movement of the over-the-needle catheter system with respect to the insertion site of the patient when the over-the-needle catheter system is inserted into the insertion site (the material is capable to prevent the movement of the catheter and the sleeve with respect to the site ¶0068).  
Re claim 203, Park discloses an over-the-needle catheter system (Fig. 2), comprising: an over-the-needle catheter (10) configured to receive a needle (90, Fig. 5, the needle 90 can extending from a proximal end to a distal end of the over-the-needle catheter); and a sleeve (20) configured to be disposed around a portion of an outer diameter of the over-the- needle catheter (Fig. 2), wherein, when the sleeve is around the portion of the outer diameter of the over-the-needle catheter, the sleeve and the over-the-needle catheter are configured to bend at a bent portion of the over-the-needle catheter system and the bent portion is located at the insertion site of the patient (the region 24 and 16 and capable to prevent the leakage from the site Fig. 3, ¶0072), but it fails to disclose that the needle can be through the distal end of the catheter ( due to the imaging indicator 16 at the distal end of the catheter).
However, Davies disclose that a catheter (102, Fig. 1-5), with a sleeve 604, and the catheter is capable to receive a needle  (502, Fig. 5) extending from a proximal end through a distal end of the over-the needle catheter (102) wherein the mean for imaging (¶039).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the catheter of Park so that a needle  extending from a proximal end through a distal end of the over-the needle catheter as taught by Davies for the purpose allowing different location of the radiopaque marker and use the distal opening for passing other medical devices (Davies, ¶0041).
Re claim 204, Park discloses wherein the bend includes a substantially 90-degree angle (Fig. 2).  
Re claim 205, Park discloses wherein the bend includes an angle between 80 degrees and 110 degrees (Fig. 2).
Re claim 208, Park discloses wherein the sleeve further comprises at least one of a polymeric material and an elastomeric material (¶0044).
Re claim 209, Park discloses wherein the sleeve includes a friction material configured to establish a seal between the over-the-needle catheter system and the insertion site of the patient ((the material is capable to seal between the catheter and the site, ¶0044, ¶0068).  
Re claim 210, Park discloses wherein the sleeve is configured to inhibit movement of the over-the-needle catheter system with respect to the insertion site of the patient (the material is capable to prevent the movement of the catheter and the sleeve with respect to the site ¶0068).  
Re claim 211, Park discloses a concentric feature for an over-the-needle catheter system (Fig. 2), comprising: a body having a length extending from a first end (close to 26) to a second end (close to 31), said body comprising a hollow passageway extending from said first end to said second end (Fig. 3), said hollow passageway configured to fit around a portion of an outer diameter of the over-the-needle catheter (Fig. 3, ¶0017) configured to receive a needle extending from a proximal end to a distal end of the over-the-needle catheter (needle 90, can be introduce to the catheter to the distal end), at least a portion of the concentric feature (20) is configured to pass through an insertion site of a patient, said concentric feature is configured to minimize or prevent leakage from the insertion site of the patient (¶0003, the tube is capable to prevent the leakage Fig. 3) , but it fails to disclose that the needle can be through the distal end of the catheter ( due to the imaging indicator 16 at the distal end of the catheter).
However, Davies disclose that a catheter (102, Fig. 1-5), with a sleeve 604, and the catheter is capable to receive a needle  (502, Fig. 5) extending from a proximal end through a distal end of the over-the needle catheter (102) wherein the mean for imaging (¶039).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the catheter of Park so that a needle  extending from a proximal end through a distal end of the over-the needle catheter as taught by Davies for the purpose allowing different location of the radiopaque marker and use the distal opening for passing other medical devices (Davies, ¶0041).
{05338495 / 1} 5Appl. No. Not Yet Assigned Preliminary Amendment dated July 13, 2021 Attorney Docket No. 6630-7-DIV-4-CON-2Re claim 213, Park discloses wherein the concentric feature comprises a sleeve (20).  

Claims 197, 2007, 212, 217 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Davies  and further in view of Morero (US. 20110313402A1).
Re claim 197, Park fails to disclose wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body.
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body (Fig. 5, ¶0056.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Re claim 207, Park fails to disclose wherein a first diameter of a first end of the sleeve is 2 percent to 15 percent greater than a second diameter of a second end of the sleeve.
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body (Fig. 5, ¶0056.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that a first diameter of a first end of the sleeve is 2 percent to 15 percent greater than a second diameter of a second end of the sleeve as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Re claim 212, Park fails to disclose wherein the concentric feature comprises a tapered region, said tapered region is configured to be inserted into the insertion site of the patient.
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body (Fig. 5, ¶0056.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that the concentric feature comprises a tapered region, said tapered region is configured to be inserted into the insertion site of the patient as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Re claim 217, Park fails to disclose that the bent portion includes an angle between 80 degrees and 110 degrees. 
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein the sleeve is capable to be bend at an angle between 80 degrees and 110 degrees (Fig.4)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that the bent portion includes an angle between 80 degrees and 110 degrees as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Claim(s) 216 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colantonio (US. 20130072900A1) in view of Morero.
Re claim 216, Colantonio fails to disclose the step of bending the sleeve such that the sleeve has a linear portion and a bent portion.  
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein the sleeve is capable to be bend and the sleeve has a linear portion and a bent portion (Fig.3, ¶0056)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Colantonio so that the method has the step of bending the sleeve such that the sleeve has a linear portion and a bent portion as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094, wherein the sleeve of Colantonio is replaced with the sleeve of Morero for improving the advancement of the sleeve inside the tissue gently ).
Response to Arguments
Applicant's arguments filed  2/15/2022 have been fully considered but they are not persuasive. 
The applicant argue in page 6 with regards to drawings objection  that the drawings are require only for the understanding the claims as necessary and the ordinary skill in the art will understand the invention without showing ever elements. This is found not persuasive as the inventions has major element sleeve and bent portion and concentric feature. These elements are necessary to understand the inventions and relate other elements to them.
 The applicant argues in pages 7-9 with regards to 112(a) and specification and direct the examiner to many paragraphs and figures such as ¶0070-¶0071, ¶0224, ¶0265-¶0266, ¶0276, ¶0279, ¶0370, ¶0371 and Figs. 2a-3b, 6a-6b, 22a, 23, 33, 37a-37g. The examiner found this respond not persuasive as there is no indication wherein the missing elements as indicated in the 112(a) and specification, no sleeve has colinear connected the catheter and has linear portion and bent portion. For example, Fig. 22a shows the catheter 702 with a hub 721, sleeve 740 and  the introducer 704.  Also, ¶0261-¶266 shows no indication of the bent portion and colinear connection between the catheter and the sleeve. The applicant is asked to point directly to the elements as indicated in 112(a). Also,  the applicant argued an enablement rejection and the WANDS factors, however, 112 a is done due to the written description only and not to an enablement rejection.
The argument with regards to avoiding prior art as no change in claim scope, this is found not persuasive as  functional language need to be disclosed or the element is capable to do the functional language. The claims as amended does change the scope of the claim as a new element (a needle) may needed to be inserted inside the catheter and/or the catheter has to has the capability to receive the needle.  
Applicant’s arguments in page 10  with respect to reference Khalaj (2015036003A1) have been fully considered and are persuasive.  The102 rejection  of claim 195-217 using Khalaj has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783